Citation Nr: 1607730	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-24 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral vascular disease, claimed as a leg condition, to include above-the-knee amputation (right leg).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for peripheral vascular disease, claimed as a leg condition, to include above-the-knee amputation (right leg), and to include as secondary to non-service connected hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1992.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This is a paperless appeal located on the Veterans Benefits Management System.  The Virtual VA paperless claims processing system contains VA treatment records obtained in May 2014, which encompass treatment received from March 2010 to January 2014, and VA Medical Center discharge summaries dated from October 2011 to March 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.

The reopened issues of entitlement to service connection for hypertension and for peripheral vascular disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed July 1992 rating decision denied entitlement to service connection for hypertension based on the determination that there was no confirmed diagnosis of hypertension.

2.  An unappealed September 2003 rating decision denied to reopen a claim of entitlement to service connection for hypertension based on a determination that the Veteran failed to furnish any new and material evidence.

3.  New evidence received since the September 2003 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for hypertension.

4.  An unappealed September 2003 rating decision denied entitlement to service connection for peripheral vascular disease, based on the determination that there was no evidence that the Veteran's peripheral vascular disease was due to the Veteran's active duty service.

5.  New evidence received since the September 2003 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for peripheral vascular disease.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision, which denied the Veteran's claim for service connection for hypertension, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

2.  The additional evidence received since the September 2003 rating decision is new and material, and the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  The September 2003 rating decision, which denied the Veteran's claim for service connection for peripheral vascular disease, became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.

4.  The additional evidence received since the September 2003 rating decision is new and material, and the claim of entitlement to service connection for peripheral vascular disease is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended the VA's duties to notify and to assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claims of entitlement to service connection for hypertension and for peripheral vascular disease, the Board need not assess the VA's compliance with the VCAA with respect to reopening these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Claims to Reopen

	Legal Criteria

To reopen a claim that has been denied by a final decision, the claimant must present new and material evidence with respect to the claim.  38 U.S.C.A. § 5108.  "New evidence" means existing evidence not previously submitted to the VA.  38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and it views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger the VA's duty to provide an examination in adjudicating a non-final claim.  See id. at 120-23.

	Hypertension

Historically, the RO issued a decision in July 1992 denying entitlement to service connection for hypertension, as the evidence of record did not contain a confirmed diagnosis of hypertension; the Veteran was notified of the rating decision in a letter dated the same month.  The Veteran did not appeal this decision, and it therefore became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.1103; see also 38 C.F.R. §§ 20.200, 20.201, 20.302.  In March 2003, the Veteran filed a claim to reopen his claim of entitlement to service connection for hypertension.  In a September 2003 rating decision, the RO denied to reopen the Veteran's claim, finding that the Veteran failed to furnish new and material evidence to reopen his claim.  As the Veteran did not appeal the September 2003 opinion, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.1103; see also 38 C.F.R. §§ 20.200, 20.201, 20.302.  The Veteran filed the instant claim to reopen the issue of entitlement to service connection for hypertension in August 2011.

At the time of the last final rating decision in September 2003, whereby the RO denied to reopen the Veteran's claim of entitlement to service connection for hypertension, the evidence consisted of the Veteran's service treatment records dated from June 1977 to June 1992, which comprised the same evidence the RO relied upon in rendering its July 1992 rating decision.  In a December 1976 report of medical examination on entrance into service, the Veteran was clinically evaluated as normal, and there was no indication of elevated blood pressure.  Service treatment records dated in February 1992 showed that on February 11, 1992, the Veteran complained of chest pain, and his blood pressure was measured at 152/100 and 160/110.  The Veteran was admitted to a U.S. Army Hospital for 2 days; his final diagnoses on discharge from the hospital included atypical chest pain, borderline hypertension, tobacco use, and elevated liver functions tests.  Additionally, the Veteran underwent a 3-day blood pressure check to screen for hypertension, during which the Veteran's highest blood pressure reading was 130/78.  A subsequent service treatment record dated February 24, 1992 includes an assessment of normal blood pressure on a 5-day check.  The Veteran's April 1992 report of medical examination showed that the Veteran was clinically evaluated as normal on separation from service; however, the examining physician did note "elevated blood pressure" and hypercholesterolemia in the summary of defects and diagnoses section of the report.  

The additional evidence presented since the final denial in September 2003 includes VA treatment records and the Veteran's lay statements.  VA treatment records dating from April 2010 to January 2014 show that the Veteran's active problem list includes essential hypertension, and records from this period note a history of controlled hypertension.   The Board concludes that the diagnosis of hypertension found in the Veteran's VA treatment records constitutes new and material evidence because it was not of record at the time of the VA's final rating decision in September 2003, and it raises a reasonable possibility of substantiating the Veteran's claim.
	
Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for hypertension.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.

	Peripheral Vascular Disease

Historically, the RO issued a decision in September 2003 denying entitlement to service connection for peripheral vascular disease.  The Veteran did not appeal this decision, and it therefore became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.1103; see also 38 C.F.R. §§ 20.200, 20.201, 20.302.  The Veteran filed the instant claim to reopen the issue of entitlement to service connection for peripheral vascular disease in August 2011.

At the time of the last final rating decision in September 2003, whereby the RO denied service connection for peripheral vascular disease, the evidence consisted of the Veteran's service treatment records and an August 2003 VA examination report.  As noted above, the Veteran's service treatment records showed that upon entrance into service, the Veteran was clinically evaluated as normal.  The Veteran's service treatment records revealed diagnoses of, and treatments for, right ankle sprains.  Additionally, service treatment records dated in April 1988 and November 1988 showed that the Veteran was diagnosed with, and treated for, exertional compartmental syndrome.  In an April 1992 report of medical history on separation from service, the Veteran denied any history of conditions or symptoms pertaining to his right leg.  As noted above, although the April 1992 report of medical examination on separation from service included hypercholesterolemia and elevated blood pressure in the summary of defects and diagnoses, the Veteran was clinically evaluated as normal, with the exception of identifying body marks, scars, or tattoos.  At the August 2003 VA examination, the Veteran requested an opinion as to whether his current disability, diagnosed as severe right lower extremity peripheral vascular disease, was related to his history of spraining his ankle during service; according to the examination report, the Veteran's pain the right lower extremity was less likely than not related to his history of spraining his right ankle during active duty service.  

The additional evidence presented since the final denial in September 2003 includes VA treatment records, the Veteran's lay statements, and a VA examination report dated in February 2012.  VA treatment records dating from March 2010 to January 2014 show treatments pertaining to the Veteran's peripheral vascular disease and above-the-knee amputation, including pain management, wound management, and prosthesis adjustments.  As set forth in the Veteran's August 2011 informal claim to reopen and an October 2014 appellate brief submitted by the Veteran's representative, the Veteran maintains that his peripheral vascular disease and subsequent above-the-knee amputation of the right leg is due to his non-service connected hypertension.  In the alternative, as set forth in the October 2014 appellate brief, the Veteran contends that partial compartment syndrome, which occurred during service, was the delayed and aggravating catalyst for the amputation of his right leg.  The February 2012 VA examination report includes an etiology opinion concerning the relationship between the Veteran's peripheral vascular disease and his in-service diagnosis of partial compartment syndrome.  As the Veteran's statements and the VA examination report provide new theories of causation and an etiology opinion, the Board concludes that this evidence is new and material because it was not of record at the time of the VA's final rating decision in September 2003, and it raises a reasonable possibility of substantiating the Veteran's claim.

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for peripheral vascular disease.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for peripheral vascular disease is reopened, and to this extent only, the appeal is granted.


REMAND

Although the Board regrets any additional delay in the Veteran's case, a remand is necessary prior to adjudicating the claims on appeal to ensure that there is a complete record upon which to afford the Veteran every possible consideration and to decide his claims.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The VA's duty to assist requires it to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim for disability compensation, including VA and private treatment records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  

Based on a review of the evidence of record, there may be outstanding private treatment records that are relevant to the Veteran's claim of entitlement to service connection for peripheral vascular disease.  A May 2011 VA primary care treatment record provides that the Veteran underwent a right above-the-knee amputation in March 2011, and a right sartorius flap with split thickness skin graft due to vascular occlusion with unsalvageable leg in April 2011.  However, there are no VA treatment records pertaining to these surgical procedures.  Additionally, an October 2011 VA discharge summary notes a thrombectomy and stent placement performed at the St. Louis University Hospital in December 2010.  As these records may be relevant to the Veteran's claim of entitlement to service connection for peripheral vascular disease, the VA must make reasonable efforts to obtain these treatment records on remand.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

The VA's duty to assist also requires it to provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (providing that an examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide a claim).  

Here, the Board finds that a VA examination pertaining to the Veteran's hypertension disability is necessary on remand, as there is competent medical evidence of a current diagnosed disability, specifically, hypertension, and the Veteran's service treatment records show that he was treated for elevated blood pressure and received a diagnosis of borderline hypertension while in service.  See 3.159(c)(4).  Accordingly, while on remand, the Veteran should be afforded a VA examination to determine the current nature and etiology of his hypertension disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Additionally, the Board finds that an addendum medical opinion pertaining to the Veteran's peripheral vascular disease is necessary on remand, as there is no indication that the February 2012 VA examiner considered private treatment records from the St. Louis University Hospital that may be relevant to the Veteran's claim of entitlement to service connection when completing his examination report.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (noting that under the VA's duty to assist, medical examinations must consider the records of prior medical examinations and treatment to assure a fully informed examination).  An addendum opinion is also necessary because the medical opinions of record do not address the Veteran's contention that his peripheral vascular disease and subsequent amputation may be caused or aggravated by his hypertension.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include records from the St. Louis University Hospital dated in or around December 2010.  Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c).  If the VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.	After the above development has been completed to the extent possible, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of the Veteran's hypertension disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All necessary tests and studies should be performed, and all clinical findings should be reported in detail.

After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is caused or otherwise etiologically related to the Veteran's active military service.

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After the above development has been completed to the extent possible, obtain an addendum opinion from the VA examiner who conducted the February 2012 examination.  If this examiner is no longer available, obtain another opinion from an appropriate examiner to determine the nature and etiology of the Veteran's peripheral vascular disability, claimed as a leg condition, to include above-the-knee amputation (right leg).  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed peripheral vascular disease disability, claimed as a leg condition, to include above-the-knee amputation (right leg), is: (1) caused or otherwise etiologically related to the Veteran's active military service, or (2) caused or aggravated by the Veteran's hypertension.

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If the Veteran's non-service connected hypertension is found to aggravate his non-service connected peripheral vascular disease disability, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

4.	After the development specified above has been completed, the AOJ should re-adjudicate the Veteran's claims.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


